PER CURIAM:
It is ordered that the petition for rehearing filed in the above entitled and numbered causes be and the same is hereby granted for the sole purpose of remanding the case to the district court for an evidentiary hearing on the lawfulness of the stop and search of Madrid’s vehicle. On remand, the district court should consider the case in the light of United States v. Ortiz, 1975 [43 L.W. 5026, June 24, 1975]; - U.S. -, 95 S.Ct. 2585, 45 L.Ed.2d 623, United States v. Buignoni-Ponce, 1975 [43 L.W. 5028, June 24, 1975], - U.S. -, 95 S.Ct. 2574, 45 L.Ed.2d 607, and any other relevant decisions of the United States Supreme Court or this Court relating to checkpoint stops or border searches of vehicles.
Reversed and remanded.